Citation Nr: 1047947	
Decision Date: 12/27/10    Archive Date: 01/03/11

DOCKET NO.  08-26 253	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-Salem, 
North Carolina


THE ISSUE

Entitlement to compensation benefits pursuant to the provisions 
of 38 U.S.C. § 1151 for residuals of a left upper lung lobectomy.


REPRESENTATION

Appellant represented by:	American Ex-Prisoners of War, 
Inc.


ATTORNEY FOR THE BOARD

K. R. Fletcher, Counsel




INTRODUCTION


The appellant is a veteran who had active military service from 
November 1952 to November 1972.

This matter is before the Board of Veterans' Appeals (Board) on 
appeal from a September 2006 rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Winston-Salem, 
North Carolina.

This appeal has been advanced on the Board's docket pursuant to 
38 C.F.R. § 20.900(c) (2010).  


REMAND

The Veteran contends that he is entitled to benefits under 38 
U.S.C. § 1151 because the left upper lung lobectomy performed at 
the Durham VA Medical Center (VAMC) in February 1994 was an 
unnecessary surgical procedure that left him with additional lung 
disability.  He further contends that the VAMC physicians did not 
properly consider his history of fungal skin infections and 
therefore were negligent in their failure to diagnose him with 
Cryptococcus prior to the February 1994 surgery.  Essentially, he 
maintains that a correct diagnosis would have obviated the need 
for the February 1994 surgery.

With respect to claims filed on or after October 1, 1997 (such as 
this one), 38 U.S.C.A. § 1151 provides in pertinent part that 
compensation shall be awarded for a qualifying additional 
disability in the same manner as if such additional disability 
was service connected.  See VAOPGCPREC 40-97 (Dec. 31, 1997).  
For purposes of this section, a disability is a qualifying 
additional disability if the disability was not the result of the 
Veteran's willful misconduct and the disability was caused by 
hospital care, medical or surgical treatment, or examination 
furnished the Veteran under any law administered by the 
Secretary, and the proximate cause of the disability was: (a) 
carelessness, negligence, lack of proper skill, error in 
judgment, or similar instance of fault on the part of the 
Department in furnishing the hospital care, medical or surgical 
treatment, or examination; or (b) an event not reasonably 
foreseeable.  38 U.S.C.A. § 1151; 38 C.F.R. § 3.361.

To determine whether additional disability exists, the Veteran's 
condition immediately prior to the beginning of the hospital 
care, medical or surgical treatment, examination, training and 
rehabilitation services, or compensated work therapy (CWT) 
program upon which the claim is based is compared to his or her 
condition after such care, treatment, examination, services, or 
program has been completed.  Each body part or system involved is 
considered separately.  38 C.F.R. § 3.361(b).

To establish causation, the evidence must show that the hospital 
care, medical or surgical treatment, or examination resulted in 
the Veteran's additional disability.  Merely showing that a 
Veteran received care, treatment, or examination and that the 
Veteran has an additional disability does not establish cause.  
38 C.F.R. § 3.361(c)(1).

Hospital care, medical or surgical treatment, or examination 
cannot cause the continuance or natural progress of a disease or 
injury for which the care, treatment, or examination was 
furnished unless VA's failure to timely diagnose and properly 
treat the disease or injury proximately caused the continuance or 
progress.  38 C.F.R. § 3.361(c)(2).  Additional disability caused 
by a Veteran's failure to follow properly given medical 
instructions is not caused by hospital care, medical or surgical 
treatment, or examination.  38 C.F.R. § 3.361(c)(3).

The proximate cause of disability is the action or event that 
directly caused the disability, as distinguished from a remote 
contributing cause.  38 C.F.R. § 3.361(d).  To establish that 
carelessness, negligence, lack of proper skill, error in 
judgment, or similar instance of fault on VA's part in furnishing 
hospital care, medical or surgical treatment, or examination 
proximately caused a Veteran's additional disability, it must be 
shown that the hospital care, medical or surgical treatment, or 
examination caused the Veteran's additional disability (see 38 
C.F.R. § 3.361(c)); and that (1) VA failed to exercise the degree 
of care that would be expected of a reasonable health care 
provider, or (2) VA furnished the hospital care, medical or 
surgical treatment, or examination without the Veteran's-or, in 
appropriate cases, the Veteran's representative's-informed 
consent.  38 C.F.R. § 3.361(d)(1).

Finally, the determination of whether the proximate cause of a 
Veteran's additional disability was an event not reasonably 
foreseeable is to be based on what a reasonable health care 
provider would have foreseen.  The event does not have to be 
completely unforeseeable or unimaginable but must be one that a 
reasonable health care provider would not have considered to be 
an ordinary risk of the treatment provided.  38 C.F.R. § 
3.361(d)(2).  The regulation further provides that, in 
determining whether an event was reasonably foreseeable, VA will 
consider whether the risk of that event was the type of risk that 
a reasonable health care provider would have disclosed in 
connection with the informed consent procedures of 38 C.F.R. §§ 
17.32.  38 C.F.R. § 3.361(d)(2).

The provisions of 38 C.F.R. § 17.32, Informed Consent, a section 
under the heading of Protection of Patient Rights, are extensive.  
In particular, under 38 C.F.R. § 17.32(b), all patient care 
furnished under Title 38 of the United States Code shall be 
carried out only with the full and informed consent of the 
patient or, in appropriate cases, a representative thereof.  In 
order to give informed consent, the patient must have decision-
making capacity and be able to communicate decisions concerning 
health care.  If the patient lacks decision-making capacity or 
has been declared incompetent, consent must be obtained from the 
patient's surrogate.  Practitioners may provide necessary medical 
care in emergency situations without the patient's or surrogate's 
express consent when immediate medical care is necessary to 
preserve life or prevent serious impairment of the health of the 
patient or others and the patient is unable to consent and the 
practitioner determines that the patient has no surrogate or that 
waiting to obtain consent from the patient's surrogate would 
increase the hazard to the life or health of the patient or 
others.  In such circumstances, consent is implied.

Under 38 C.F.R. § 17.32(c), informed consent is the freely given 
consent that follows a careful explanation by the practitioner to 
the patient or the patient's surrogate of the proposed diagnostic 
or therapeutic procedure or course of treatment.  The 
practitioner who has primary responsibility for the patient or 
who will perform the particular procedure or provide the 
treatment must explain in language understandable to the patient 
or surrogate the nature of the proposed procedure or treatment; 
the expected benefits; reasonably foreseeable associated risks, 
complications, or side effects; reasonable and available 
alternatives; and anticipated results if nothing is done.  The 
patient or surrogate must be given the opportunity to ask 
questions, to indicate comprehension of the information provided, 
and to grant permission freely without coercion.  The 
practitioner must advise the patient or surrogate if the proposed 
treatment is novel or unorthodox.  The patient or surrogate may 
withhold or revoke his or her consent at any time.

The consent form will be witnessed, will be filed in the 
patient's medical records, and will be valid for a period of 30 
calendar days.  38 C.F.R. § 17.32(d).  Finally, under 38 C.F.R. § 
17.32(g)(1), special consent procedures are required in 
situations where the Veteran is undergoing unusual or an 
extremely hazardous treatment or procedure, e.g., that which 
might result in irreversible brain damage or sterilization.  This 
includes having the Veteran's signature witnessed by someone not 
affiliated with the VA health care facility.

In the case at hand, the record does not show that copies of the 
Veteran's complete VA medical records, including the signed 
consent documents for the February 1994 lobectomy at the Durham 
VAMC, were obtained.  In this regard, the record show that the 
Veteran's surgical records may have been transferred to the 
Fayetteville VAMC, so records from both the Durham and 
Fayetteville facilities should be obtained.  VA records are 
considered part of the record on appeal since they are within 
VA's constructive possession, and such records may have bearing 
on the Veteran's claim.  See Bell v. Derwinski, 2 Vet. App. 611 
(1992).

Accordingly, this case is REMANDED to the RO or the Appeals 
Management Center (AMC), in Washington, D.C., for the following 
actions:

1.	The RO or the AMC should obtain copies of 
all handwritten reports and signed 
consent documents, nursing notes and 
physician notes for the February 1994 
lobectomy at the Durham VAMC.  These 
records may be located at the Durham VAMC 
or the Fayetteville VAMC.  All attempts 
to procure records should be documented 
in the file.  If the RO or AMC cannot 
obtain the consent form, the reasons for 
the unavailability should be documented 
in the claims file. 

2.	After undertaking any other development 
deemed appropriate, the RO or the AMC 
should readjudicate the claim of 
entitlement to compensation benefits 
pursuant to the provisions of 38 U.S.C. § 
1151.  If the benefit sought is not 
granted to the Veteran's satisfaction, he 
and his representative should be 
furnished with a supplemental statement 
of the case (SSOC) and afforded the 
requisite opportunity to respond before 
the record is returned to the Board for 
further appellate action.

By this remand, the Board intimates no opinion as to the final 
outcome warranted.

No action is required of the appellant until he is otherwise 
notified, but he has the right to submit additional evidence and 
argument on the matter that the Board has remanded.  See 
Kutscherousky v. West, 12 Vet. App. 369 (1999).

As noted above, this case has been advanced on the Board's 
docket.  It must also be afforded expedition treatment by 
the RO or the AMC.  See 38 U.S.C.A. §§ 5109B, 7112 (West 
Supp. 2009).



_________________________________________________
Shane A. Durkin
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a decision 
of the Board on the merits of your appeal.  38 C.F.R. 
§ 20.1100(b) (2010).



